Citation Nr: 0946360	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly Dependency and Indemnity 
Compensation (DIC) based on the need for regular aid and 
attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran's verified military service status was as 
follows: beleaguered from December 8, 1941, to April 9, 1942; 
prisoner of war (POW) from April 10, 1942 to August 8, 1942; 
no casualty status from August 9, 1942, to March 14, 1943; 
missing from March 15, 1943, to March 26, 1943; and regular 
Philippine Army Service from March 5, 1945, to June 30, 1946.  
The service department further certified that the appellant 
was honorably discharged with no recognized guerrilla 
service.  He died in 1986, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2008.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is the surviving spouse of a Veteran who died 
in June 1986.  In a rating decision dated in April 2005, 
service connection for the cause of the veteran's death was 
granted, and, accordingly, the appellant was awarded DIC.  
Subsequently, she claimed entitlement to special monthly DIC 
based on the need for regular aid and attendance or 
housebound status.  

In order to establish entitlement to special monthly DIC 
based on the need for regular aid and attendance, the 
claimant must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person. 38 U.S.C.A. §§ 1114(l), 
1311(c); 38 C.F.R. §§ 3.350(b)(3), 3.351(b).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

If the criteria for aid and attendance are not met, special 
monthly DIC may be paid if the appellant is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area). 38 
U.S.C.A. § 1311(d); 38 C.F.R. § 3.351(d).  For purposes of 
determining housebound status, the Court has held that 
"substantially confined" means that a claimant is 
restricted to his or her house, except for medical treatment 
purposes.  Howell v. Nicholson, 19 Vet. App. 535 (2006).  

The claimant has provided several statements regarding 
limitations on her activities.  However, she has not been 
provided a VA examination, which is needed to provide a 
medical nexus between the claimant's disabilities and the 
perceived needs.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the appellant for a VA aid 
and attendance and housebound examination, 
to determine whether she requires the 
regular aid and attendance of another 
person in daily living due to permanent 
disabilities.  The examination report 
should also address whether the appellant 
is under an incapacity, physical or 
mental, that requires care and assistance 
on a regular basis to protect her from the 
hazards or dangers incident to her daily 
environment.  The examiner should also 
express an opinion as to whether the 
appellant is "substantially confined" to 
her premises, i.e., restricted to her 
house except for medical treatment 
purposes.  The claims files and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  It is essential 
that the complete rationale for all 
opinions expressed be provided.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claim for special 
monthly DIC based on the need for regular 
aid and attendance or housebound status.  
If the determination is not a full grant 
of benefits sought, furnish the appellant 
with a supplemental statement of the case, 
and give her an opportunity to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



